2015 FEB-2 An 10: 00




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

DEPARTMENT OF LABOR AND
INDUSTRIES OF THE STATE OF                     No. 71209-8-1
WASHINGTON,
                                               DIVISION ONE
                    Respondent,

                                               PUBLISHED OPINION


CASCADIAN BUILDING
MAINTENANCE, LTD,

                    Appellant,

NORMA TELLEZ,
                                               FILED: February 2, 2015
                    Defendant.



      Leach, J. — Cascadian Building Maintenance Ltd. appeals a trial court

decision denying Cascadian stay-at-work wage reimbursement for the first 3 of

the 6 days its employee worked light duty following her industrial injury. Because

RCW 51.32.090(4) incentivizes employers to allow workers to "remain at work

following their injury," we reject the trial court's conclusion that RCW

51.32.090(7)'s 3-day waiting period for time loss payments to workers for

temporary disabilities lasting 14 days or less applies to wage subsidy payments

made to an employer under RCW 51.32.090(4). Because RCW 51.52.130 only

authorizes attorney fee awards to injured workers and their beneficiaries, we
NO. 71209-8-1/2




deny Cascadian's request for attorney fees, reverse, and remand for further

proceedings consistent with this opinion.

                                       FACTS


       On January 9, 2012, Norma Tellez suffered an injury in the course of her

employment with Cascadian. Tellez's attending physician found her temporarily

totally disabled from her job of injury and restricted her activities. On January 10,

Cascadian offered her a light duty work position conforming to her physician's

restrictions, which Tellez accepted.      She performed the light duty work on

January 10, 11, 12, 15, 16, and 17 of 2012. Her schedule remained the same:

she worked Sunday through Thursday in the evenings. On January 22, Tellez

resumed her usual duties with her attending physician's approval.

       Cascadian requested wage subsidies from the Department of Labor and

Industries (Department) under RCW 51.32.090(4), a stay-at-work program

adopted in 2011. The Department reimbursed Cascadian for 50 percent of the

wages it paid Tellez for her light duty work on January 15, 16, and 17—$168.12.

But it denied Cascadian's claim for wage subsidies for January 10, 11, and 12.

Citing RCW 51.32.090(7), the Department asserted "the first three days after the

date of injury are not reimbursable because the worker did not remain restricted

from full duties by the 14th day after the date of injury."



                                          -2-
NO. 71209-8-1/3




      Cascadian appealed to the Board of Industrial Insurance Appeals (Board).

The Board reversed the Department's order. The Department appealed to King

County Superior Court. The trial court reversed the Board's order, reinstated the

Department decision, and awarded the Department attorney fees. Cascadian

appeals.

                                 JURISDICTION


      As a preliminary matter, the amount apparently in issue, $168.12, causes

us to consider our jurisdiction to decide this case. RCW 2.06.030 defines this

court's appellate jurisdiction and excludes from it "civil actions at law for the

recovery of money or personal property when the original amount in controversy,

or the value of the property does not exceed the sum of two hundred dollars."

       In Bowen v. Department of Social Security,1 the Washington Supreme

Court held that an appeal of an administrative decision is not a "civil action at

law" and therefore its analogous monetary jurisdictional limitation did not apply to

an appeal of a trial court decision reviewing an administrative agency decision.

The court noted that "controversies arising before administrative bodies are in no

sense civil actions as they were understood at common law."2 It supported this

statement in part with the observation that it "has recognized the principle with


       1 Bowen v. Dep't of Soc. Sec. 14 Wn.2d 148, 152, 127 P.2d 682 (1942).
       2 Bowen. 14 Wn.2d at 152.
NO. 71209-8-1/4




respect to the industrial insurance act—that controversies arising under it are

controlled by 'special statutory proceedings exercised in derogation of. or not

according to, the course of the common law.'"3 As in Bowen. the monetary

limitation on our jurisdiction does not apply because this case is not a civil action

at law.


                              STANDARD OF REVIEW


          On appeal, this court reviews trial court judgments under the Industrial

Insurance Act, Title 51 RCW, "as in other civil cases."4 This court first looks to

see if substantial evidence supports the trial court's factual findings and then

reviews de novo whether the trial court's conclusions of law flow from these


findings.5 This court reviews the trial court's statutory construction de novo.6

Courts construe the Industrial Insurance Act liberally in favor of the worker.7

                                     ANALYSIS


          Cascadian argues that the stay-at-work program requires the Department

to reimburse it for all days Tellez performed light duty work. The Department


          3 Bowen. 14 Wn.2d at 153 (internal quotation marks omitted) (quoting
Nafus v. Dep't of Labor & Indus.. 142 Wash. 48, 52, 251 P. 877 (1927)).
          4 RCW 51.52.140.
          5 Dep't of Labor & Indus, v. Shirley. 171 Wn. App. 870, 878, 288 P.3d 390
(2012) (quoting Rogers v. Dep't of    Labor & Indus.. 151 Wn. App. 174, 180, 210
P.3d 355 (2009)).
      6 Dep't of Labor & Indus, v.    Fankhauser. 121 Wn.2d 304, 308, 849 P.2d
1209 (1993); Lowv v. PeaceHealth.     174 Wn.2d 769, 778, 280 P.3d 1078 (2012).
      7 RCW 51.12.010; Dennis v.      Dep't of Labor & Indus.. 109 Wn.2d 467, 470,
745P.2d 1295(1987).
                                         -4-
NO. 71209-8-1/5




argues that the statute only requires it to reimburse an employer for days a

worker would have otherwise received temporary total disability benefits. RCW

51.32.090(7) provides that a worker temporarily disabled cannot receive

compensation for the day of injury or the following 3 days if the disability

continues for less than 14 days. Thus, the Department claims that it properly

denied Cascadian reimbursement for the first 3 days after Tellez's injury. We

disagree.

       The legislature created the stay-at-work program to "encourage employers

at the time of injury to provide light duty or transitional work for their workers" and

made available "wage subsidies and other incentives" to those employers.8 It

found that "long-term disability and the cost of injuries [are] significantly reduced

when injured workers remain at work following their injury."9 When a worker's

physician releases a worker and the worker begins light duty work for his or her

employer, the worker receives wages for that work but not temporary total

disability payments. Temporary total disability payments resume if the worker

stops the light duty work.10

       RCW 51.32.090(4) comprehensively describes the parameters of the stay-

at-work program. It states when the Department must pay an eligible employer


       8RCW51.32.090(4)(a).
       9RCW51.32.090(4)(a).
       10RCW51.32.090(4)(b).
                                         -5-
NO. 71209-8-1/6




wage subsidies, establishes the amount of the subsidy at 50 percent of a

worker's wages, and limits the amount paid on an individual claim to $10,000.11

An employer may not collect any subsidy for nonwage compensation or for any

day a worker does not actually work.12 An employer may not receive a subsidy

for more than 66 days of work in a consecutive 24-month period under one

claim.13   The statute also provides for subsidies for training and necessary

clothing and tools or equipment if an employer does not normally provide them to

its workers.14

       RCW 51.32.090(7) states in relevant part,

              (7) No worker shall receive compensation for or during the
       day on which injury was received or the three days following the
       same, unless his or her disability shall continue for a period of
       fourteen consecutive calendar days from date of injury.

The Department argues that because this provision prohibits payment of

compensation to Tellez for the three days following her industrial injury, it also

prohibits payment of a wage subsidy to Cascadian for that same period.

       We interpret a statute to accomplish the legislature's intent.15 Because

the legislature memorializes its intent in a statute's language, we look for the



       11 RCW51.32.090(4)(c).
       12RCW51.32.090(4)(c).
       13RCW51.32.090(4)(c), (g).
       14RCW51.32.090(4)(d)-(f).
       15 State v. Colev. 180 Wn.2d 543, 553, 326 P.3d 702 (2014), petition for
cert, filed. No. 14-7721 (U.S. Aug. 27, 2014).
                                        -6-
NO. 71209-8-1/7




plain meaning of that language.16 To do this, we examine the "'context of the

statute in which that provision is found, related provisions, and the statutory

scheme as a whole.'"17 We first look to the language of the statute to determine

if the statute is clear on its face or ambiguous.18 "If the meaning of the statute is

plain, the court discerns legislative intent from the ordinary meaning of the

words."19   Only if a statute is ambiguous may a court employ statutory

interpretation methods to analyze it.20 Language is ambiguous if it is subject to

two or more reasonable interpretations.21 But "a statute is not ambiguous merely

because more than one interpretation is conceivable."22

       The parties dispute the meaning of the phrase "entitled to temporary total

disability under this chapter" found in RCW 51.32.090(4)(b). Cascadian argues

that the plain language of RCW 51.32.090(4) defines when an employer "shall

not" receive wage subsidies. It contends that the trial court improperly added a

further limitation not contained in the statute when it borrowed from RCW




       16 Colev. 180Wn.2dat553.
      17 Colev. 180 Wn.2d at 553 (quoting State v. Jacobs. 154 Wn.2d 596, 600,
115 P.3d 281 (2005)); Tesoro Ref. & Mktg. Co. v. Dep't of Revenue. 164 Wn.2d
310, 317-18, 190 P.3d 28 (2008).
      18 Cerrillo v. Esparza. 158Wn.2d 194,201, 142 P.3d 155 (2006).
       19 Tesoro. 164 Wn.2d at 317.
       20 Cerrillo. 158 Wn.2d at 201.
       21 Cerrillo. 158 Wn.2d at 201 (quoting Agrilink Foods. Inc. v. Dep't of
Revenue. 153 Wn.2d 392, 396, 103 P.3d 1226 (2005)).
       22 City of Seattle v. Winebrenner. 167 Wn.2d 451, 456, 219 P.3d 686
(2009).
                                         -7-
NO. 71209-8-1/8




51.32.090(7) the additional words "benefits" or "compensation" and inserted them

into the phrase "entitled to temporary total disability." We agree with Cascadian.

          The Department argues that courts use the phrase "temporary total

disability" to describe "benefits." Thus, the State must pay an employer wage

subsidies only if an employee is entitled to temporary total disability benefits for

the days in issue.        The Department asserts that the language in RCW

51.32.090(4), making the wage subsidy "pursuant to" the requirements of that

subsection, along with the language in the same subsection which makes the

wage subsidy available only to those "entitled to temporary total disability under

this chapter," requires the conclusion that RCW 51.32.090(7) applies to wage

subsidies.


          But the legislature did not include the words "benefits" or "compensation"

in the phrase "temporary total disability," used by it in RCW 51.32.090(4) to

define the availability of the stay-at-work program. When the legislature defined

the limitations on an employer's entitlement to wage subsidy recovery, it did not

include the 3-day waiting period it mandated for payment of compensation to

workers suffering short-term total temporary disabilities lasting less than 14

days.23      We have difficulty accepting the Department's position that this

difference has no significance.


      23RCW51.32.090(4)(c), (g).
                                          -8-
NO. 71209-8-1/9




       The Department offers no persuasive reason why this court should write

into the statute a requirement not included by the legislature.          Instead, the

statute's language indicates the legislature's intent to encourage uninterrupted

employment.     The statute includes the legislature's finding that "the cost of

injuries is significantly reduced when injured workers remain at work following

their injury."24 It provides for incentives to employers so that workers with an

industrial injury "remain" at work.25 The subsidies "encourage employers at the

time of injury" to provide light duty or transitional work for their injured workers.26

The program supports employers who "maintain the employment" of their injured

employees.27

       The    legislature's   plain language thus      incentivizes an     employer's

continuous employment of an injured employee, not a return to light duty after

three days. As the Board wrote in its opinion, "To interpret the statute otherwise

is contrary to the stated legislative intent because it would discourage employers

from offering light-duty work 'at the time of injury' in order for workers to 'remain'

at work." The Department's proposed interpretation would encourage employers

to wait three days before offering light duty employment to temporarily injured

workers.     The name of the program,            "stay-at-work," conflicts with the

       24RCW51.32.090(4)(a).
       25RCW51.32.090(4)(a).
       26RCW51.32.090(4)(a).
       27RCW51.32.090(4)(c).
NO. 71209-8-1/10




Department's interpretation.      Finally, the Department has not proposed an

interpretation that liberally construes this statute in favor of injured workers.

       The Department pays a covered worker or an employer from distinct

funding sources, such as the medical aid fund, the accident fund, and the

supplemental pension fund.28       The legislature also created a distinct funding

source for wage subsidies to employers, requiring the Department to create a

separate "Washington stay-at-work account" funded by assessments of insured

employers.29 Thus, the Department collects and pays wage subsidies from a

different account than it does workers' compensation payments. The medical aid

fund, accident fund, and stay-at-work account each have a separate base rate.30

Employers must pay the department premiums for the accident fund, the medical

aid fund, the stay-at-work program, and the supplemental pension fund.31

Because employers pay separate premiums for the stay-at-work program, the

cost savings and purposes supporting the three-day waiting period for temporary


       28 RCW 51.44.020; RCW 51.44.010; RCW 51.44.033.
       29 RCW 51.32.090(6). A 1954 opinion from the Attorney General's office
analyzed RCW 51.32.090. That early statute provided that an injured worker
may not be compensated from the accident fund if his employer continues to pay
his wages. The Attorney General's opinion finds that a county may pay its
employees for the first three days following industrial injury because "[t]he three-
day period immediately following the injury is significant only in connection with
the statutory limitation upon payments from the accident fund. The act imposes
no limitations upon salary payments during this period." 1954 Op. Att'y Gen. No.
287, at 2.
       30 WAC 296-17-895.
       31 WAC 296-17-31024.
                                          -10-
NO. 71209-8-1/11




total disability payments under the accident fund are not served by applying the

same limitations in the stay-at-work program.

       We conclude that the plain language of RCW 51.32.090(4) and the

statutory scheme as a whole support the Board's conclusion. We reverse the

trial court and hold that the Department must pay Cascadian a wage subsidy for

all six days Tellez worked light duty.

       Finally, Cascadian claims that because Tellez has been "aligned in

interest with the [sic] Cascadian throughout the litigation of this matter," it should

be awarded attorney fees under RCW 51.52.130. RCW 51.52.130 provides for

an award of attorney fees when a worker obtains reversal or modification of the

Board's decision and additional relief on appeal. This ensures representation for

injured workers and accords with the Industrial Insurance Act's purpose to

ensure compensation for employees who suffer industrial injuries.

       The plain language of the statute does not authorize an award of attorney

fees to an employer. While Cascadian's appeal may have benefited Tellez or

promoted a worker's interest in having light duty work provided by the employer,

Cascadian's attorneys did not represent Tellez in this action. Cascadian may not

recover attorney fees under RCW 51.52.130.




                                         -11-
NO. 71209-8-1/12




                                    CONCLUSION


       Because the plain language of RCW 51.32.090(4) does not include the

term "benefits" or otherwise indicate the legislature's intent that the limitations on

temporary total disability compensation payments to a worker apply to wage

subsidy payments under the stay-at-work program, we conclude that the three-

day limitation for temporary total disability payments does not apply to those

wage subsidy payments.          Because RCW 51.52.130 does not authorize a fee

award to an employer, we deny Cascadian's request for attorney fees on appeal

but award it statutory costs as the prevailing party upon its compliance with the

controlling court rules.        We reverse and remand for further proceedings

consistent with this opinion.




                                                       {Lcsu*sn f
WE CONCUR:




                                         -12-